NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 9 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOEL DAVID JOSEPH,                              No. 16-56895

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02252-PSG-AJW

 v.
                                                MEMORANDUM*
NORDSTROM, INC.; NEW BALANCE
ATHLETICS, INC.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Joel David Joseph appeals pro se from the district court’s order denying his

motions to reopen his diversity action alleging state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Joseph’s requests for oral
argument, set forth in his opening and reply briefs, are denied.
district court’s denial of motions to alter or amend and for reconsideration.

Garamendi v. Henin, 683 F.3d 1069, 1077 (9th Cir. 2012) (Fed. R. Civ. P. 60(a));

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th

Cir. 1993) (Fed. R. Civ. P. 60(b)). We affirm.

      The district court did not abuse its discretion by denying Joseph’s motion to

reopen his case or his motion to reconsider the denial of that motion because

Joseph failed to demonstrate any basis for relief. See Sch. Dist. No. 1J, 5 F.3d at

1263 (setting forth grounds for relief from judgment under Rule 60(b)); Blanton v.

Anzalone, 813 F.2d 1574, 1577 (9th Cir. 1987) (setting forth grounds for relief

under Rule 60(a)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       16-56895